Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The examiner acknowledges amendments dated 3/3/2021. With the amendments, claims 1-8 and 10-16 remain pending.  Claims 1-8, 10  and 11 are amended. Claims 12-16 have been added.  The amendments have been accepted as proper in that no new material has been added.
Response to Arguments
Applicant's arguments filed 3/3/2021 have been fully considered but they are not persuasive. The applicant suggests that Edwards does not suggest the spacer blocks 60 are separable.  The examiner notes spacer attachment holes 32, into the rail 20 (figure 8).  The spacer blocks 60 (figure 11C may the attached or separated as shown. The term “separable” implies only the ability to be separated. The neck by Edwards is formed by a plurality of spacer blocks have, being a collection of perpendicular lengths connected to each other which divide the fingerboard into independent fragments separable from the elongated structure. 
The examiner will note that just about every mechanical fastener that can be attached, can be released, by one means or another and read on the term “separable.”  Figures 11C and 12 show where one spacer block is fastened and the adjacent one is separated. Further, it is never shown that the access to hole 32 (figure 12) is blocked by the back of the neck which would make the spacer blocks not separable, and the examiner sees the applicant’s citations of Edwards specification at column 3, lines 20, 23-27, and 53-55 as inconclusive evidence that the spacer blocks are not separable. 
The examiner will suggest that to distinguish over Edwards would be some more specific structure limitations that are not disclosed by Edwards
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a structure formed by a collection of perpendicular lengths connected together.  Claim 1 does not suggest any further dimensions or functionality of the perpendicular length, so a person of ordinary skill cannot ascertain whether the perpendicular lengths refer to frets or fingerboard pieces, elements that each have perpendicular lengths.  Claim 1 also fail to cite the orientation of the length that is perpendicular and what it is perpendicular too. It is difficult then to ascertain also whether the lengths refer to the fragments.  
Claims 2-8, 11 and 13 do not clarify the subject matter. 
Claim 12 recites the perpendicular lengths extend beyond a surface of the fingerboard, but it is not clear in which direction the lengths extend beyond the fingerboard.  Claim 12 clarifies that the lengths refer to the frets but raises the rejection for lack of clarity over the meaning the “perpendicular lengths.”
Claim 12 is new and it triggers a new grounds rejection for claim 1, for lack of clarity because 
Appropriate clarification is requested.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 1 is rejected under 35 U.S.C. 102(a1 or a2) as being anticipated by Edwards (U. S. Patent 9,881,593).
Regarding claim 1, Edwards discloses a stringed musical instrument comprising an inclusion along the length of its neck of an elongated structure (rail 20) formed by a collection of perpendicular lengths 60, connected to each other (fasten in contact to each other to rail 20), which divide the fingerboard into independent fragments (as shown in figures 11C and 13), separable from that the elongated structure (separable by removing fastener in attachment holes 32).
Regarding claim 2, Edwards discloses a stringed musical instrument in accordance with claim 1, wherein the elongated structure (rail 20) being is manufactured in a single piece (rail shown as single piece, as shown in figure 5).
Regarding claim 3, Edwards discloses a stringed musical instrument in accordance with claim 1, wherein the elongated structure (assembly 10) being is manufactured in a metal material or a metal alloy (column 6, lines 42-47).
Regarding claim 5, Edwards discloses a stringed musical instrument in accordance with claim 1, wherein the independent fragments of the fingerboard sectioned by perpendicular lengths  are manufactured in a material (veneers, castings, column 5, lines 22-28) different to that of the elongated structure (materials understood to be different from the neck).
Regarding claim 6, Edwards discloses a stringed musical instrument in accordance with claim 5, wherein the independent fragments of the fingerboard being are manufactured in wood (veneers, column 5, line 24).
Regarding claim 7, Edwards discloses a stringed musical instrument in accordance with claim 1, wherein the independent fragments of the fingerboard are connected to each other in 
Regarding claim 10, Edwards discloses a stringed musical instrument in accordance with claim 1, wherein that the instrument is an acoustic plucked string instrument (column 1, lines 37-41).
Regarding claim 11 Edwards discloses stringed musical instrument in accordance with claim 1, wherein the instrument consisting of is an electric plucked string instrument (abstract).
Regarding claim 12, Edwards discloses the stringed musical instrument of claim 1, wherein the perpendicular lengths 40 (are a structure with a length and a height and each perpendicular length has a height that) extend(s) beyond a surface of the fingerboard 60 (fret tops 48) , and wherein the perpendicular lengths 40 function as frets for the instrument (as shown in figures (8 and 11A).
Regarding claim 13, Edwards discloses the stringed musical instrument of claim 12, wherein the number of perpendicular lengths 40 is identical to the number of independent fragments 60 (there is one length or fret for each fragment or fretboard piece).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards and McSwain (U. S. Patent 9,524,704).
(1) Regarding claim 4, Edwards discloses a stringed musical instrument in accordance with claim 1.
(2) Edwards does not teach wherein the elongated structure has a length longer than the neck and reaches the body and/or head stock of the instrument. 
(3) McSwain teaches a stringed instrument wherein the elongated structure 706 or 904 has a length longer than the neck and reaches the body and/or head stock of the instrument (as shown in figures 7-9).  The of the elongated structure is motivated to support the length of fingerboard preferred and the provide for mounting the headstock and mounting the neck to the body. 
(4) The stringed musical instrument by Edwards may be modified in view of McSwain wherein the elongated structure has a length longer than the neck and reaches the body and/or head stock of the instrument.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to support the length of fingerboard preferred and the provide for mounting the headstock and mounting the neck to the body taught by McSwain.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Edwards and Barth (U. S. Patent 4,221,151).   
(1) Regarding claim 8, Edwards a stringed musical instrument in accordance with claim 1.
(2) Edwards does not teach wherein the elongated structure including comprises a longitudinal "T" bar along its back.
(3) Barth teaches wherein the elongated structure including comprises a longitudinal "T" bar along its back. Barth teaches the “T” bar shape is complementary to the groove in the neck provides for holding the fret elements that hold down the fragment piece of the finger board. The “T” protrusion part reasonably provides for strengthening the neck. Barth is similar to Edwards in that the fingerboard is made of fragments 30.  
(4) The stringed musical instrument by Edwards may be modified in view of Barth, the fragment form of fingerboard wherein  the elongated structure including comprises a longitudinal "T" bar along its back.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the “T” bar shape is complementary to the groove in the neck provides for holding the fret elements that hold down the fragment piece of the finger board, and for supporting the neck, taught by Barth.
Allowable Subject Matter
Claims 14-16 are allowable.
Claim 14 is allowable for a stringed musical instrument, comprising: 
an elongated structure (understood to be a stringed instrument neck/fingerboard) comprising a front surface and a back surface, the front surface comprising a plurality of lengths that function as frets and that rise vertically perpendicular to a first height above the front surface (the fret lengths understood to extend perpendicularly from the front surface of the elongate structure) , thereby dividing the front surface into a plurality of sections (receptacles); and a fingerboard divided into a plurality of independent segments, wherein each of the plurality of independent segments fits into each of the plurality of sections (receptacles), wherein each of the plurality of independent segments is separable from each of the plurality of sections.
The closest related prior art is to Edwards (U. S. Patent 9,881,593) and Barth (U. S. Patent 4,221,151).  For each of Edwards and Barth, the fragments of the fingerboard are placed under the lengths of the frets and the frets do rise vertically perpendiculars from the elongate support structure (to form a receptacle), but are added on by attachment. 
The key limitations are supportively illustrated with respect to figures 1 and 2.  
Claims 15 and 16 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Whereas claims 14-16 are considered allowable for reciting subject matter not readable on the relevant prior art. For any of the other claims, further structural clarification will help to identify what the claimed elements are intended to reference.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                            March 17, 2021